DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s printing system in a terminal device, first and second printing apparatuses, including the following limitations, in combination: 
 	the terminal device stores the generated print job data and transmits, to the first printing apparatus, first data including the stored print job data and a plurality of pieces of access information for accessing the terminal device, and wherein 

 	Claims 2-7 depend from claim 1.
 	Regarding claim 8, no prior art has been found to disclose or suggest Applicant’s printing apparatus “configured to communicate with another printing apparatus that receives, from a terminal device, first data including print job data and a plurality of pieces of access information for accessing the terminal device, the printing apparatus being configured to perform printing based on the print job data,” the printing apparatus comprising a printing apparatus communication unit and a printing apparatus controller which: 
 	causes the printing apparatus communication unit to request a transmission of the print job data from the terminal device based on the plurality of pieces of access information included in the first data received by the another printing apparatus.
 	Regarding claim 9, no prior art has been found to disclose or suggest Applicant’s terminal device, including a storage unit, terminal communication unit and terminal controller that: 
 	causes the terminal communication unit to transmit, to a first printing apparatus, first data including print job data stored in the storage unit and a plurality of pieces of access information for accessing the terminal device, and 
 	causes the terminal communication unit to transmit the print job data to a second printing apparatus when the second printing apparatus requests a transmission of the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent Application Publication 2004/0117389 (Enami et al.) discloses a file transfer system including a file management server, a file transmitting terminal and a file receiving terminal, wherein the file transmitting terminal transmits to the file management server a file and an authorization condition for accessing the file, and the file receiving terminal transmits to the file management server a request for transferring the file.  The file management server transfers the file to the file receiving terminal if the authorization condition is satisfied.
 	U.S. Patent Application Publication 2016/0124686 (Maeda) discloses an image processing system including a plurality of MFPs and a terminal apparatus which accepts a request for connection to an MFP from a user, and when a remote operation of the MFP through the terminal apparatus cannot be performed, the terminal apparatus requests of another MFP for connection.  The terminal apparatus transfers operation information representing an operation by the user onto an operation screen to another MFP, and when the processing based on the operation information is processing of a print job by the user in the MFP, another MFP transfers the print job to the MFP.
 	U.S. Patent Application Publication 2017/0003921 (Ge et al.) discloses a method of sending, from a mobile computing device to a second printing device, a message that includes information for locating a first printing device and information that identifies a 
 	U.S. Patent Application Publication 2017/0289392 (Hwang) discloses a method of receiving, at a first printing device, a request to print a print job, and in response to determining that the print job has not been received by the first printing device, determining whether a second printing device has received the print job.  In response to determining that the second printing device has received the print job, retrieving the print job from the second printing device and printing the print job at the first printing device.
 	Japanese Publication 2007-193407 (Kimura) discloses a printing system including a user terminal and first and second printers, wherein the first printer stores printing data based on a print request from the user terminal, and transmits applicable printing data to the second printer according to a sending request from the second printer.
Conclusion
This application is in condition for allowance except for the following formal matters: 
 	As set forth above, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677